DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable over Zhan1, CN 106080148 A (“Zhan”). 
Regarding claim 1:
Zhan discloses an air purification apparatus (i.e., solar energy skylight board 1). Zhan Fig. 1, p. 2. The air purification apparatus 1 is applied to a vehicle. Id. at Fig. 1, p. 1. The air purification apparatus 1 comprises a main body (i.e., the body of apparatus 1) and a solar module (i.e., the board 1 comprises solar cell skylight integrated with photovoltaic batter plate, which is the solar module). Id. at p. 1. The solar module covers at least a portion of the main body and connects the main body, for providing power to the main body. Since the photovoltaic battery plate is integrated into the board 1, it would have been obvious that the solar module of Zhan covers at least of portion of the main body and connects the main body.  Id. Additionally, Zhan discloses that the photovoltaic battery panel absorbs solar energy and converted to electric energy and power the dual direction ventilating fan 4. Id. at Fig. 1, p. 2. Zhan also discloses that the main body 1 is assembled on a sunroof (i.e., skylight) of the vehicle. Id. at Fig. 1, p. 1. Zhan discloses that the air purification apparatus 1 further comprises a cover plate 2. Id. at Fig. 1, p. 2.  Zhan discloses that the main body comprises a first passage (i.e., the passage covered by cover plate 2) connected with the sunroof of the vehicle. Id. at p. 2. Zhan discloses that the cover plate 2 is used to open and close the first passage. Id. Zhan discloses that the main body comprises a purification module (i.e., one-way air filter). Id. at p. 2. 

    PNG
    media_image1.png
    429
    541
    media_image1.png
    Greyscale

Zhan does not disclose a separate air inlet module and an air outlet module. Additionally, Zhan does not disclose that the air inlet module, the air outlet module and the air purification module are capable of working synchronously.  
Claims 2–12 and 20 are allowable as they depend from claim 1. 
Regarding Claim 14:
Zhan discloses an air purification apparatus (i.e., solar energy skylight board 1). Zhan Fig. 1, p. 2. The air purification apparatus 1 is applied to a vehicle. Id. at Fig. 1, p. 1. The air purification apparatus 1 comprises a main body (i.e., the body of apparatus 1) and a solar module (i.e., the board 1 comprises solar cell skylight integrated with photovoltaic batter plate, which is the solar module). Id. at p. 1. The solar module covers at least a portion of the main body and connects the main body, for providing power to the main body. Since the photovoltaic battery plate is integrated into the board 1, it would have been obvious that the solar module of Zhan covers at least of portion of the main body and connects the main body.  Id. Additionally, Zhan discloses that the photovoltaic battery panel absorbs solar energy and converted to electric energy and power the dual direction ventilating fan 4. Id. at Fig. 1, p. 2. Zhan also discloses that the main body 1 is assembled on a sunroof (i.e., skylight) of the vehicle. Id. at Fig. 1, p. 1. Zhan discloses that the air purification apparatus 1 further comprises a cover plate 2. Id. at Fig. 1, p. 2.  Zhan discloses that the main body comprises a first passage (i.e., the passage covered by cover plate 2) connected with the sunroof of the vehicle. Id. at p. 2. Zhan discloses that the cover plate 2 is used to open and close the first passage. Id. Zhan discloses that the main body comprises a purification module (i.e., one-way air filter). Id. at p. 2. Zhan also discloses a control unit (i.e., peripheral controller) configured to control the air purification apparatus 1. Id. at Fig. 1, p. 1. 

    PNG
    media_image1.png
    429
    541
    media_image1.png
    Greyscale

Zhan does not disclose a separate air inlet module and an air outlet module. Additionally, Zhan does not disclose that the air inlet module, the air outlet module and the air purification module are capable of working synchronously.  
Claims 15–19 are allowable as they depend from claim 14. 
Pertinent Art 
Cai et al., CN-107914546-A (“Cai”) 
Cai discloses a solar device for vehicle heat dissipation and refrigeration. Cai discloses a separate air inlet module, air outlet module and air purification module as shown in Fig. 3. However, Cai differs from the instant application as Cai’s solar module 1 is detached from the ventilation module 5. Additionally Cai does not disclose a cover plate slidably assembled with the main body and is capable of sliding along the main body to open and close a first passage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776            

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 A copy of the Zhan reference with a copy of Zhan’s machine translation are provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.